Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1, 2, 4-7, 9, 11-16, 18-21, 23 and 25-42 filed on February 16, 2022 have been fully considered. In view of the amendment of the independent claims 1, 9, 15 and 23, and in view of applicant’s arguments, the rejection of all the pending claims is withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 11-16, 18-21, 23 and 25-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Previously cited prior arts (See PTO-892) fail to teach the feature of  “…comparing motion information of the first spatial motion vector prediction candidate with motion information of spatial motion vector prediction candidates in a subset of the set of spatial motion vector prediction candidates, wherein the subset is less than the set, and wherein the subset is determined  based on a location of the block associated with the first spatial motion vector prediction candidate; determining to include  the first spatial motion vector prediction candidate in a motion vector prediction list for the block of pixels based on the comparing; selecting one motion vector prediction candidate from the motion vector prediction list to represent a motion vector prediction for the block of pixels; and performing a motion compensated prediction based on the selected motion vector prediction candidate to construct the block of pixels,” as recited in claim 1 and similarly recited in claims 9, 15 and 23.
	The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1, 9, 15 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488